DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Claim Objections
Claims 1, 3, 8,  9, 10, 12, 13, 24 and 26, were objected to because of the following informalities:  The claims recites an acronym without be defined.  “DPP “.  Appropriate correction is required.
Claims 1, 10 and 26 are  objected to because of the following informalities:  claim 1, 10 and 26  discloses  “ …the new wireless AP… “ where is lacks of antecedents basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Consider claims 1, 10 and 26, claims 1, 10 and 26 include the language “ wherein the new wireless AP is not initially connected to the existing MAP wireless network.” This language deems claim 1, 10 and 26  unpatentable under the written description requirement  under 35 U.S.C. 112(a) because the specification provided by applicant does not include that language.  Claims 2-9, 11-13 and  21-25 are rejected under similar grounds for  depending upon base claims  rejected under 35 U.S.C. 112(a). Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 and 22-26 are rejected under 35 U.S.C. 103 as being un-patentable over Cammarota et al Patent Application No. :( US 2019/0306710 A1) hereinafter referred as Cammarota, in view of Jiang et al US Patent No.:( US 11,432,138 A1) hereinafter referred as Jiang.
For claim 1, Cammarota teaches a method of enrolling a wireless access point (AP) into an existing Multi-AP (MAP) wireless network (130 fig. 1), the method comprising: 
Scanning the existing MAP wireless network to identify a controller device of the existing MAP wireless network based on an initial DPP configuration (120, 303 and 350 fig. 3)(130,140 and 743  fig. 7)  (paragraph [0011], lines1-6); 
wherein the wireless AP is authenticated using a DPP-capable smartphone performing a DPP authentication procedure (paragraphs [0054], lines 7-16 and [0058], lines1-5), and 
wherein the new wireless AP is configured by the DPP-capable smartphone performing an initial DPP configuration procedure to connect the new wireless AP to the existing MAP wireless network (paragraph [0051], lines 22-33 In some implementations, the network device may
be a station (STA) or Multi-AP Agent being onboarded into the Multi-AP Network) and (paragraph [0052], lines 1-14). However, Cammarota disclose all the subject matter of the claimed invention with the exemption of the  receiving operational parameters from the controller device to configure the new  wireless AP and to enroll the new wireless AP into the existing MAP wireless network using DPP,  wherein the new wireless AP is not initially connected to the existing MAP wireless network as recited in claim 1.
Jiang from the same or analogous art teaches the receiving operational parameters from the controller device to configure the new  wireless AP (Column 2, lines 25-37) and to enroll the new wireless AP into the existing MAP wireless network using DPP,  (Column 2, lines 37-51) wherein the new wireless AP is not initially connected to the existing MAP wireless network (see fig. 3 )( column 6, lines 42-50). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving operational parameters from the controller device to configure the new  wireless AP and to enroll the new wireless AP into the existing MAP wireless network using DPP,  wherein the new wireless AP is not initially connected to the existing MAP wireless network as taught by Jiang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.   
The receiving operational parameters from the controller device to configure the new  wireless AP and to enroll the new wireless AP into the existing MAP wireless network using DPP,  wherein the new wireless AP is not initially connected to the existing MAP wireless network can be modify/implemented by combining the receiving operational parameters from the controller device to configure the new  wireless AP and to enroll the new wireless AP into the existing MAP wireless network using DPP,  wherein the new wireless AP is not initially connected to the existing MAP wireless network with the device. This process is implemented as a hardware solution or as firmware solutions of Jiang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Jiang, the motivation for the combination would be to use the operational parameter that will help the system to manage and control more efficiently the device. Also adding the AP into the network map to be identified that will help the devices to communicate faster and efficiently.
For claim 2, Cammarota teaches the method, wherein the operational parameters are defined by a remote service provider (paragraph [0007], lines 1-4).  
For claim 3 Cammarota teaches the method, wherein an Android-compatible operating system is executed by the DPP-capable smartphone (paragraph [0102], lines 7-11).
For claim 4, Cammarota teaches the method, wherein a DPP stack of the Android- compatible operating system is executed by the DPP-capable smartphone to perform the DPP authentication procedure and the DPP configuration procedure (paragraph [0103], lines 1-26).
For claim 5, Cammarota teaches the method, further comprising the wireless AP connecting to an agent of the existing MAP wireless network to perform the scanning of the existing MAP wireless network (303 fig. 3) (paragraph [0068], lines 1-11).  
For claim 7, Cammarota teaches the method, further comprising performing a 4-way handshake between the wireless AP and the controller device to establish 1905-layer keys, and wherein the performing a 4-way handshake is performed using 1905 layer encapsulated messages (paragraph [0073], lines 1-9) and (paragraph [0109], lines 12-20).
For claim 8, Cammarota  teaches the method, wherein performing an initial DPP configuration procedure comprises configuring a backhaul STA (bSTA) interface and 1905 layer keys to connect the wireless AP to the existing MAP wireless network (517 fig. 5) (paragraph [0083], lines 7-21), and wherein configuring the wireless AP with operational parameters comprises configuring a Backhaul Basic Service Set (bBSS) radio and a Fronthaul Basic Service Set (fBSS) radio of the wireless AP after the 1905 layer keys are configured (527  and 533 fig. 5)  (paragraph [0083], lines 21-22)-( paragraph [0084], lines 1-11).
For claim 9, Cammarota teaches the method, further comprising scanning a QR code of the wireless AP using the DPP-capable smartphone, wherein the DPP authentication procedure is performed based on the QR code (paragraph [0080], lines 5-14).  
For claim 10, Cammarota teaches a method of enrolling a wireless access point (AP) into a Multi-AP (MAP) wireless network, the method comprising: 
using a controller device of the MAP wireless network to perform a 4-way handshake with the wireless new AP to establish 1905 layer integrity and encryption keys for communicating over the MAP wireless network(paragraph [0073], lines 1-9) and (paragraph [0109], lines 12-20); 
receiving a configuration request at the controller device of the MAP wireless network from the new wireless AP  (120, 303 and 350 fig. 3)(130,140 and 743  fig. 7)  (paragraph [0011], lines1-6); and 
wherein the wireless AP is authenticated using a DPP-capable smartphone performing a DPP authentication procedure (paragraphs [0054], lines 7-16 and [0058], lines1-5), and 
wherein the wireless new AP is initially configured using the DPP-capable smartphone performing an initial DPP configuration procedure to connect the new wireless AP to the MAP wireless network (paragraph [0051], lines 22-33 In some implementations, the network device may be a station (STA) or Multi-AP Agent being onboarded into the Multi-AP Network) and (paragraph [0052], lines 1-14). However, Cammarota disclose all the subject matter of the claimed invention with the exemption of the  using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request; wherein the new wireless AP is not initially connected to the MAP wireless network as recited in claim 10.
Jiang from the same or analogous art teaches using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request (Column 2, lines 25-37) and (Column 2, lines 37-51) and (Column 6, lines  21-28);  wherein the new wireless AP is not initially connected to the existing MAP wireless network (see fig. 3 )( column 6, lines 42-50). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request; wherein the new wireless AP is not initially connected to the MAP wireless network as taught by Jiang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.   
The using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request; wherein the new wireless AP is not initially connected to the MAP wireless network can be modify/implemented by combining the using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request; wherein the new wireless AP is not initially connected to the MAP wireless network with the device. This process is implemented as a hardware solution or as firmware solutions of Jiang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Jiang, the motivation for the combination would be to use the operational parameter that will help the system to manage and control more efficiently the device. Also adding the AP into the network map to be identified that will help the devices to communicate faster and efficiently.
For claim 11, Cammarota teaches the method, wherein the operational parameters are defined by a remote service provider (paragraph [0007], lines 1-4).  
For claim 12, Cammarota teaches the method, wherein the DPP-capable smartphone executes an Android-compatible operating system (paragraph [0102], lines 7-11).
For claim 13, Cammarota teaches the method, wherein the DPP-capable smartphone performs DPP authentication and DPP configuration using a DPP stack of the Android-compatible operating system (paragraph [0103], lines 1-26).
For claim 22, Cammarota  teaches the method, wherein the controller device configures Backhaul Basic Service Set (bBSS) and Fronthaul Basic Service Set (fBSS) radios of the wireless AP (527  and 533 fig. 5)  (paragraph [0083], lines 21-22)-( paragraph [0084], lines 1-11).
For claim 23, Cammarota teaches the method, wherein the 4-way handshake is performed using 1905 layer encapsulated messages (paragraph [0073], lines 1-9) and (paragraph [0109], lines 12-20).
For claim 24, Cammarota teaches the method, wherein the DPP authentication procedure comprises a DPP authentication request, a DPP authentication response, and a DPP authentication confirmation (paragraph [0103], lines 1-26).
For claim 25, Cammarota teaches the method, wherein the DPP authentication procedure is performed using at least one of: Near-field communication (NFC); Bluetooth; and Bluetooth Low Energy (BLE) (paragraph [0043], lines 19-22) and (paragraph [0059], lines 7-10).
For claim 26, Cammarota teaches a non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by one or more processors of a device, causes the device to execute a method for enrolling a wireless access point (AP) into a Multi-AP (MAP) wireless network, the method comprising: 
using a controller device of the existing MAP wireless network to perform a 4- way handshake with the new wireless AP to establish 1905 layer integrity and encryption keys for communicating over the MAP wireless network (paragraph [0073], lines 1-9) and (paragraph [0109], lines 12-20);
receiving a configuration request at the controller device of the MAP wireless network from the new wireless AP (120 and 350 fig. 3) (paragraph [0011], lines1-6); and 
wherein the new  wireless AP is authenticated using a DPP-capable smartphone performing a DPP authentication procedure (paragraphs [0054], lines 7-16 and [0058], lines1-5), and wherein the new wireless AP is initially configured using the DPP-capable smartphone performing an initial DPP configuration procedure to connect the new wireless AP to the MAP wireless network (paragraph [0051], lines 22-33 In some implementations, the network device may be a station (STA) or Multi-AP Agent being onboarded into the Multi-AP Network) and (paragraph [0052], lines 1-14). However, Cammarota disclose all the subject matter of the claimed invention with the exemption of the  using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request; wherein the new wireless AP is not initially connected to the MAP wireless network as recited in claim 26.
Jiang from the same or analogous art teaches using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request (Column 2, lines 25-37) and (Column 2, lines 37-51) and (Column 6, lines  21-28);  wherein the new wireless AP is not initially connected to the existing MAP wireless network (see fig. 3 )( column 6, lines 42-50). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request; wherein the new wireless AP is not initially connected to the MAP wireless network as taught by Jiang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.   
The using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request; wherein the new wireless AP is not initially connected to the MAP wireless network can be modify/implemented by combining the using the controller device to configure the new wireless AP with operational parameters to enroll the new wireless AP into the MAP wireless network in response to the configuration request; wherein the new wireless AP is not initially connected to the MAP wireless network with the device. This process is implemented as a hardware solution or as firmware solutions of Jiang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Jiang, the motivation for the combination would be to use the operational parameter that will help the system to manage and control more efficiently the device. Also adding the AP into the network map to be identified that will help the devices to communicate faster and efficiently.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Cammarota et al Patent Application No. :( US 2019/0306710 A1) hereinafter referred as Cammarota, in view of Jiang et al US Patent No.:( US 11,432,138 A1) hereinafter referred as Jiang, in further view of Wang et al   US Patent Application No.:( US 2009/0016333 A1) hereinafter referred as Wang.
For claim 6, Cammarota disclose all the subject matter of the claimed invention with the exemption of the Pairwise Master Key (PMK) handshake between the wireless AP and the controller device; and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network as recited in claim 6.
Wang from the same or analogous art teaches the Pairwise Master Key (PMK) handshake between the wireless AP and the controller device (paragraph [0192], lines 1-14); and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network (paragraph [0190], lines 1-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the Pairwise Master Key (PMK) handshake between the wireless AP and the controller device; and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network as taught by Wang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.   
The Pairwise Master Key (PMK) handshake between the wireless AP and the controller device; and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network can be modify/implemented by combining the Pairwise Master Key (PMK) handshake between the wireless AP and the controller device; and a provisioning of the wireless AP using a network name and credentials for the MAP wireless network with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Wang, the motivation for the combination would be to use the 4-way handshake exchanging 4 messages between an access point and the client device generating some encryption keys which can be used to encrypt actual data sent over Wireless medium becoming the method/device more efficient and reliable for a better and faster communication.
For claim 21, Cammarota disclose all the subject matter of the claimed invention with the exemption of the controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP as recited in claim 21.
Wang from the same or analogous art teaches the controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP (paragraph [0192], lines 1-14).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP as taught by Wang into the onboarding multiple access point’s multi AP device with protocol DPP of Cammarota.   
The controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP can be modify/implemented by combining the controller device performing a Pairwise Master Key (PMK) handshake with the wireless AP with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the onboarding multiple access points multi AP device with protocol DPP of Cammarota.  As disclosed in Wang, the motivation for the combination would be to use the 4-way handshake exchanging 4 messages between an access point and the client device generating some encryption keys which can be used to encrypt actual data sent over Wireless medium becoming the method/device more efficient and reliable for a better and faster communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642